 1   Danielle A. Kolkoski, Esq.
     Nevada State Bar No. 8506
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Telephone: (702) 476-0100
 4   Facsimile: (702) 476-0101
     dakolkoski@wolfewyman.com
 5
     Attorneys for Defendant
 6   GATEWAY BANK, F.S.B.,
     Erroneously named
 7   GATEWAY BANK FSB
 8                                  UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10

11
     LINDA SCHWEICH, an individual,                         Case No. 2:19-cv-00092-JCM-NJK
12
                             Plaintiff,                     STIPULATION AND ORDER FOR
13                                                          EXTENSION OF TIME FOR
                 v.                                         DEFENDANT GATEWAY BANK,
14                                                          F.S.B. TO RESPOND TO
     GATEWAY BANK FSB, a Foreign Company,                   PLAINTIFF’S COMPLAINT
15   EQUIFAX INFORMATION SERVICES, LLC,
     a Foreign Limited-Liability Company, and                       (FIRST REQUEST)
16   TRANSUNION, LLC, a Foreign Limited-
     Liability Company,
17
                             Defendants.
18

19

20
                 IT IS HEREBY STIPULATED AND AGREED between Defendant, GATEWAY BANK,
21
     F.S.B., erroneously named GATEWAY BANK FSB (hereinafter, “GATEWAY”) and Plaintiff
22
     LINDA SCHWEICH by and through their undersigned attorneys, that GATEWAY shall have up to
23
     and including March 25, 2019 to file a Response to Plaintiff’s Complaint as the parties are engaging in
24
     potential early resolution.
25
     ///
26
     ///
27
     ///
28

                                                        1
     3278199.1
 1               This is DITECH’s first request for an extension, and is not intended to cause any delay or

 2   prejudice to any party. Trial has not been set in this case yet.

 3   DATED: February 13, 2019                                  DATED: February 13, 2019

 4   WOLFE & WYMAN LLP                                         COGBURN LAW OFFICES
 5

 6
     By: /s/ Danielle A. Kolkoski                              By: /s/ Erik W. Fox
 7       DANIELLE A. KOLKOSKI, ESQ.                               ERIK W. FOX, ESQ.
         Nevada State Bar No. 8506                                Nevada Bar No. 8804
 8       6757 Spencer Street                                      COGBURN LAW OFFICES
         Las Vegas, NV 89119                                      2580 St. Rose Parkway, Suite 330
 9
         Attorneys for Defendant                                  Henderson, Nevada 89074
10        GATEWAY BANK, F.S.B.,                                   Attorney for Plaintiffs
          Erroneously named
11        GATEWAY BANK FSB

12
                                                       ORDER
13

14               IT IS SO ORDERED.

15

16            February 14, 2019
     DATED: ___________________________
17

18                                             __________________________________________
                                               UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                                                           2
     3278199.1
